Citation Nr: 0207774	
Decision Date: 07/12/02    Archive Date: 07/17/02

DOCKET NO.  96-40 165	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to an initial rating beyond 10 percent for an 
open reduction internal fixation, right zygomatic complex 
fracture, postoperative status, currently evaluated as 10 
percent disabling, from October 1995.

2.  Entitlement to an initial rating beyond 10 percent for a 
left shoulder disability, currently evaluated as 10 percent 
disabling, from October 1995.


REPRESENTATION

Appellant represented by:    Oklahoma Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel



INTRODUCTION

The veteran (appellant) served on active duty from March 1987 
to October 1995. This matter comes to the Board of Veterans' 
Appeals (Board) on appeal from rating decisions by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma.

In December 1998, the Board remanded the veteran's claim to 
the RO for additional development. While the case was in 
remand status, in May 2000, the RO assigned a 10 percent 
disability evaluation to the service-connected left shoulder 
disability effective from October 1995.  As the 10 percent 
evaluation is less than the maximum available under the 
applicable diagnostic criteria, the veteran's claim remains 
viable on appeal.  See AB v. Brown, 6 Vet. App. 35, 38 
(1993).

In November 2000, the Board remanded the issues currently on 
appeal to the RO for additional development.  The case has 
been returned to the Board and is ready for further review.

Additional issues were before the Board in December 1998 and 
November 2000.  By rating decision dated May 2000, service 
connection was granted for internal derangement of the right 
shoulder and for bursitis of the left elbow.  In addition, 
the Board denied the veteran's claims for a rating in excess 
of 10 percent for a left knee disability and for a right knee 
disability in its November 2000 decision.  Accordingly, this 
decision is limited to the issues noted on the preceding 
page.


FINDINGS OF FACT

1.  The RO has notified the veteran of the evidence needed to 
substantiate his claims, and has obtained and fully developed 
all evidence necessary for the equitable disposition of the 
claims.   

2.  There is no malunion or nonunion of the maxilla, no loss 
of teeth due to loss of substance of body of the maxilla, and 
no loss of the maxilla.  The veteran does not have any 
limitation of motion or functional impairment due to his open 
reduction internal fixation, right zygomatic complex 
fracture, postoperative status.  

3.  The veteran's service-connected left shoulder disability 
is manifested by normal ranges of motion and normal X-ray 
findings.  There is no ankylosis, or impairment of the 
humerus, clavicle or scapula.  

4.  The functional loss is not more than mild.  


CONCLUSIONS OF LAW

1.  The criteria for a rating beyond 10 percent for an open 
reduction internal fixation, right zygomatic complex 
fracture, postoperative status have not been met at any time 
during the appeal period.  38 U.S.C.A. §§ 1155, 5103A, 
5107(b) (West 1991 & Supp. 2001); 66 Fed. Reg. 45,630-32 
(Aug. 29, 2001) (to be codified as amended at 38 C.F.R. 
§§ 3.102, 3.159); 38 C.F.R. §§ 3.321, 4.14, 4.31, 4.150, 
Diagnostic Codes 9905, 9916 (2001).

2.  The criteria for a rating in excess of 10 percent for a 
left shoulder disability have not been met at any time during 
the appeal period.  38 U.S.C.A. §§ 1155, 5103A, 5107(b) (West 
1991 & Supp. 2001); 66 Fed. Reg. 45,630-32 (Aug. 29, 2001) 
(to be codified as amended at 38 C.F.R. §§ 3.102, 3.159); 38 
C.F.R. § 3.321(b)(1), Part 4, §§ 4.3, 4.7, 4.40, 4.45, 4.71a, 
Diagnostic Code 5203 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among other 
things, this law redefines the obligations of the Department 
of Veterans Affairs (VA) with respect to notice and the duty 
to assist.  This change in the law is applicable to all 
claims filed on or after the date of enactment of the 
Veterans Claims Assistance Act of 2000, or filed before the 
date of enactment and not yet final as of that date.  
38 U.S.C.A. § 5103A (West Supp. 2001); See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  

VA issued regulations to implement the VCAA in August 2001.  
66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a)).  The amendments were effective November 9, 2000, 
except for the amendment to 38 C.F.R. § 3.156(b) which is 
effective August 29, 2001.  Except for the amendment to 
38 C.F.R. § 3.156(a), the second sentence of 38 C.F.R. 
§ 3.159(c)(4)(iii), VA stated that "the provisions of this 
rule merely implement the VCAA and do not provide any rights 
other than those provided in the VCAA."  66 Fed. Reg. 
45,629.  Accordingly, in general where the record 
demonstrates that the statutory mandates have been satisfied, 
the regulatory provisions likewise are satisfied.  

Under the new legislation, the VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate the claimant's claim for a benefit under a 
law administered by the Secretary, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. § 5103A (West Supp. 
2001).

Once the evidence has been assembled, it is the Board's 
responsibility to evaluate the evidence.  38 U.S.C.A. 
§ 7104(a).  The Secretary shall consider all information and 
lay and medical evidence of record in a case before the 
Secretary with respect to benefits under laws administered by 
the Secretary.  When there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, the Secretary shall give 
the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 
(West Supp. 2001).  

The Board has considered the effect of this new legislation 
as it pertains to the appellant's claims and finds that no 
further development is necessary as to these issues.  Bernard 
v. Brown, 4 Vet. App. 384 (1993).  Specifically, the Board 
notes that the veteran has been informed via a statement of 
the case and subsequent supplemental statements of the case 
of the evidence necessary to substantiate his claims.  The RO 
has secured medical records and the veteran has been examined 
in conjunction with these claims.  

The Board concludes that the duties to assist and to notify 
the veteran have been fulfilled, and there is no indication 
that there are additional documents that have not been 
obtained and would be pertinent to the present claims.  The 
appellant and his accredited representative have been 
accorded the opportunity to present evidence and argument in 
support of the claims.   

The RO made all reasonable efforts to assist the appellant in 
obtaining evidence necessary to substantiate his claims.  No 
reasonable possibility exists that any other assistance would 
aid in substantiating the claim and the RO met its duty to 
assist the appellant.  38 U.S.C.A. § 5103A (West Supp. 2001).  
No further development is required in order to comply with 
VA's duty to assist.

Disability ratings are determined by evaluating the extent to 
which a veteran's service connected disability adversely 
affects his or her ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his or her symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities.  See 38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. § 4.1 (2001).  If two ratings are 
potentially applicable, the higher rating will be assigned if 
the disability more nearly approximates the criteria required 
for that rating; otherwise, the lower rating will be 
assigned.  See 38 C.F.R. § 4.7 (2001).  Any reasonable doubt 
regarding the degree of disability will be resolved in favor 
of the veteran.  See 38 U.S.C.A. § 4.3 (2001).  

Furthermore, a disability rating may require re-evaluation in 
accordance with changes in a veteran's condition.  Thus, it 
is essential that the disability be considered in the context 
of the entire recorded history when determining the level of 
current impairment.  See 38 C.F.R. § 4.1 (2001).  
Nevertheless, the present level of disability is of primary 
concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  
In addition, where an award of service connection for a 
disability has been granted and the assignment of an initial 
evaluation for that disability is disputed, separate 
evaluations may be assigned for separate periods of time 
based on the facts found.  In other words, evaluations may be 
"staged."  See Fenderson v. West, 12 Vet. App. 119, 126 
(1999).  In this case, the issue on appeal stems from an 
initial grant of service connection and the assignment of an 
initial evaluation for the veteran's disabilities.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection of parts of the 
musculoskeletal system, to perform the normal working 
movements of the body with normal excursion, strength, speed, 
coordination, and endurance.  The functional loss may be due 
to absence of part, or all, of the necessary bones, joints, 
and muscles, or associated structures, or to deformity, 
adhesions, defective innervation, or other pathology, or it 
may be due to pain, supported by adequate pathology and 
evidenced by visible behavior of the claimant undertaking the 
motion.  Weakness is as important as limitation of motion, 
and a part that becomes painful on use must be regarded as 
seriously disabled.  See	 38 C.F.R. §§ 4.40, 4.45 (2001); see 
also DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995).


A Right Zygomatic Complex Fracture 

The veteran seeks a higher evaluation for the residuals of 
his service-connected right zygomatic complex fracture.  
Residuals of facial fractures do not have a specific 
diagnostic code under the Schedule, and the veteran's 
service-connected disorder is evaluated analogous to malunion 
or nonunion of the maxilla.  38 C.F.R. § 4.27 (2001).  As 
such, a 10 percent disability rating, is warranted where 
there is malunion or nonunion of the maxilla with moderate 
displacement, and a 30 percent disability rating is warranted 
for malunion or nonunion of the maxilla with severe 
displacement.  38 C.F.R. § 4.150, Code 9916 (2001).

Service connection was granted in January 1996, for the 
veteran's right cheek disability, and a noncompensable 
evaluation was assigned, effective in October 1995.  This was 
based on service medical records which showed the veteran 
received a blow to the right cheek, and had an open reduction 
internal fixation performed in March 1995.  

In October 1996, the RO increased the veteran's rating for 
his jaw disability from noncompensable to 10 percent 
disabling, effective from October 1995.  This was based on VA 
records in 1996, which showed evidence of facial pain.  The 
veteran reported in April 1996 that he had pain in the face 
with lifting and when it was cold.  The disability was 
granted a 10 percent evaluation for pain, analogous to the 
criteria for scarring which is painful and tender.

The veteran underwent a VA dental examination in August 1999. 
The examiner noted that the claims file had been reviewed.  
It was stated that there was no functional impairment and no 
apparent loss of motion.  The examiner reported that there 
were no missing teeth other than third molars, and that there 
was no apparent bone loss.  He noted that it had apparently 
healed satisfactorily.  The examiner noted that there was no 
loss of substance of the body of the mandible.  The examiner 
stated that there was possibly some loss of the right 
zygomatic process right side and that he was unable to tell 
with dental X-ray. It was recommended in a February 2000, 
note, that additional facial X-rays be taken, and observation 
by a radiologist or an ear nose and throat specialist be 
undertaken.  

The veteran was examined by VA in February 2001.  The 
examiner indicated that the claims file had been reviewed.  
The veteran complained of pain above the right eye and 
numbness in the right cheek.  He reported that he could chew 
satisfactorily, and that his teeth fit properly.  Examination 
showed all of the teeth to be intact and in a state of good 
repair.  His occlusion was a normal class one with no 
malocclusion.  Range of motion of the mandible was normal.  
Tenderness was noted.  The right zygomatic arch was reported 
to be intact, and essentially symmetrical with the other 
side.  It was stated that there was numbness over the right 
cheek below the eye, the right upper lip and the lateral 
portion of the right side of the nose.  There were no 
fistulas, open areas, or evidence of any chronic infection.  
X-rays showed several orthopedic plates with no evidence of 
hardware failure; mild depression of the right zygomatic 
arch; and no evidence of air fluid levels or opacification of 
the paranasal sinuses.  The pertinent diagnoses were 
postoperative right orbit and zygomatic complex with a normal 
repair and numbness of the right infraorbital nerve 
distribution.

The following laws and regulations are pertinent to this 
claim:

38 C.F.R. § 4.150:

9905--Temporomandibular articulation, limited motion of:  
Inter-incisal range:  0 to 10 mm, 40 percent; 11 to 20 mm. 30 
percent;   21 to 30 mm, 20 percent;  31 to 40 mm, 10  Range 
of lateral excursion:  0 to 4 mm, 10 percent.    Note--
Ratings for limited inter-incisal movement shall not be 
combined with ratings for limited lateral excursion.

9913--Teeth, loss of, due to loss of substance of body of 
maxilla or mandible without loss of continuity:  Where the 
lost masticatory surface cannot be restored by suitable 
prosthesis:  Loss of all teeth, 40 percent;  Loss of all 
upper teeth, 30 percent;  Loss of all lower teeth, 30 
percent;  All upper and lower posterior teeth missing, 20 
percent;  All upper and lower anterior teeth missing, 20 
percent;  All upper anterior teeth missing, 10;  All lower 
anterior teeth missing, 10 percent;  All upper and lower 
teeth on one side missing, 10 percent;  Where the loss of 
masticatory surface can be restored by suitable prosthesis, 
noncompensable.  Note--These ratings apply only to bone loss 
through trauma or disease such as osteomyelitis, and not to 
the loss of the alveolar process as a result of periodontal 
disease, since such loss is not considered disabling.

9914--Maxilla, loss of more than half:  Not replaceable by 
prosthesis, 100 percent; Replaceable by prosthesis, 50 
percent.  

9915--Maxilla, loss of half or less:  Loss of 25 to 50 
percent:  Not replaceable by prosthesis, 40 percent;  
Replaceable by prosthesis, 30 percent;  Loss of less than 25 
percent:  Not replaceable by prosthesis, 20 percent; 
Replaceable by prosthesis, noncompensable.  

9916--Maxilla, malunion or nonunion of:  Severe displacement, 
30 percent;   Moderate displacement, 10 percent;  Slight 
displacement, noncompensable.  

Evaluating non-service-connected manifestations under a 
rating for a service-connected disability constitutes 
pyramiding and is prohibited.  38 C.F.R. § 4.14.

Analysis

The veteran does not warrant an increased evaluation under 
any of the applicable Codes.  He has normal motion, thus Code 
9905 would not afford him a higher evaluation, and there is 
no loss of teeth due to the loss of substance of the body of 
the maxilla or mandible (Code 9913).  In addition, ratings 
under Diagnostic Code 9913 apply "only to bone loss through 
trauma or disease such as osteomyelitis.  Here, there is no 
showing of bone loss, and all teeth are present except the 
molars.  There is no loss of the maxilla (9914) and no 
showing of malunion or nonunion (Code 9916) since according 
to the most recent VA examination report, and there is no 
displacement. 

In this case, the February 2001, examination report indicates 
that the veteran had no loss of motion of his mandible.  
Furthermore, the veteran reported that he could chew properly 
and that his teeth fit properly.  There was no malocclusion.  
The record does not support a rating beyond 10 percent for 
this disability at any time during the appeal period.  In 
this regard, on examination in 1999, it was stated that there 
was no functional impairment and no loss of motion.  It is 
possible to receive an increased rating based on either 
actual limitation of motion or the functional equivalent of 
limitation of motion due to less or more movement than 
normal, weakened movement, excess fatigability, 
incoordination, and pain on movement, (DeLuca v. Brown, 8 
Vet. App. 202 (1995) [discussing 38 C.F.R. §§ 4.40, 4.45 
(2001)]), however the pain complained of in this instance is 
compensated in the 10 percent evaluation which contemplates 
moderate displacement.  There is nothing to show that a 
higher evaluation beyond 10 percent is warranted at any time 
during the appeal period.  

In reaching this determination, the Board has considered the 
doctrine of reasonable doubt, however, as the preponderance 
of the evidence is against that claim, the doctrine is not 
for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


A Left Shoulder Disability

In order to warrant an increased evaluation for the veteran's 
service-connected left shoulder disability, there would, of 
necessity, need to be demonstrated the presence of a 
limitation of motion of the veteran's left arm at shoulder 
level, or nonunion of the clavicle or scapula, with loose 
movement or dislocation.  38 C.F.R. Part 4, Codes 5201, 5203 
(2001).

Service connection was granted for a left shoulder disability 
in January 1996, and a noncompensable evaluation was 
assigned, effective from October 1995.  This was based on 
service medical records which showed that the veteran was 
treated in service for a left shoulder injury, and an 
acromioclavicular separation was shown on X-rays.  

In March 1999, on VA examination, it was noted that there was 
popping in the left shoulder, and shoulder extension was to 
50 degrees.  Flexion of the left shoulder was to 156 degrees; 
extension was from 0-50 degrees; and abduction was to 164 
degrees.  Internal and external rotation was from 0 to 90 
degrees.  X-rays of the left shoulder showed no significant 
abnormalities, and the impression was, normal study.  The 
diagnosis was, internal derangement of the left shoulder with 
moderate functional loss, primarily due to pain and also due 
to weakness.  The veteran stated that he was born left 
handed, but taught to use his right hand in school.  The 
examiner noted that the veteran provided a history of fatigue 
in the shoulder, but that he did not find evidence of it 
during the examination.  In a February 2000, addendum, a VA 
examiner stated that both shoulders were noted to have 
crepitus and pain.  

The veteran was examined by VA in January 2001.  The examiner 
indicated that the claims file had been reviewed.  The 
veteran complained of left shoulder pain, and of the shoulder 
popping out.  He reported that he is left-handed and mostly 
uses his left arm.  He complained of weakness.  He stated 
that he is employed as a truck driver for the Post Office.  
Examination of the left shoulder showed no edema, effusion, 
instability, weakness, tenderness, redness, heat, abnormal 
movement or guarding of movement.  Slight crepitus was noted 
on repetitive movement of the left shoulder.  Forward 
elevation was from 0 to 160 degrees, with pain starting at 
140 degrees; abduction was from 0 to 155 degrees with pain at 
145 degrees; internal rotation was to 75 degrees; external 
rotation was to 90 degrees; backward elevation was to 60 
degrees.  It was noted that X-rays done previously were 
normal.  The diagnosis was, mild degenerative joint disease 
of the left shoulder with 0 to mild functional loss.  In an 
addendum, the examiner explained her interpretation of 
determining extension.  

The RO has evaluated the veteran's left shoulder disorder at 
the 10 percent rate under 38 C.F.R. § 4.71a, Diagnostic Code 
5203 (2001).  Under this code, a 10 percent evaluation is 
warranted for nonunion of the clavicle or scapula without 
loose movement, or malunion of the clavicle or scapula.  A 20 
percent evaluation, the maximum available under this section, 
is in order for dislocation of the clavicle or scapula, or 
nonunion with loose movement.  This code also allows that 
alternatively, the disability may be rated on impairment of 
function of the contiguous joint.  As this code contemplates 
impairment of movement of the shoulder, consideration of such 
symptomatology as painful motion, functional loss due to 
pain, and excess fatigability is warranted in determining an 
appropriate evaluation.  See DeLuca v. Brown, 8 Vet. App. 
202, 204-07 (1996); 38 C.F.R. §§ 4.40, 4.45 (2000).  As the 
veteran has stated that he was taught to use his right hand 
in school, the criteria for a minor left upper extremity are 
for application.  38 C.F.R. § 4.69 (2001).

Under DC 5201, Arm, limitation of motion of:  A 20 percent 
evaluation is warranted with limitation of motion of the arm 
at shoulder level, or to midway between the side and shoulder 
level.  A 30 percent evaluation is in order with limitation 
of the arm to 25 degrees from the side.

Under DC 5200, Scapulohumeral articulation, ankylosis of:  A 
20 percent evaluation is warranted for favorable ankylosis of 
the scapulohumeral articulation with abduction to 60 degrees, 
when the veteran can reach his mouth and head.

Under DC 5202, Humerus, other impairment of:  A 20 percent 
evaluation is warranted for malunion of the humerus with 
either moderate, or marked deformity or recurrent dislocation 
of the scapulohumeral joint with frequent or infrequent 
episodes and guarding of all arm movements.  A 40 percent 
evaluation would be in order for fibrous union of the 
humerus.

Under DC 5203, Clavicle or scapula, impairment of:  A 20 
percent evaluation is warranted for dislocation of the 
clavicle or scapula or nonunion of the clavicle or scapula 
with loose movement. A 10 percent rating is warranted for 
nonunion without loose movement, or with malunion.

It is noted that full shoulder forward flexion and abduction 
is to 180 degrees.  Full external rotation is to 90 degrees 
up and down. 38 C.F.R. § 4.71, Plate I.

After carefully reviewing the evidence, the Board concludes 
that an increased evaluation is not warranted.  The veteran 
was assigned a 10 percent rating for the left shoulder under 
38 C.F.R § 5203 for malunion of the clavicle or scapula.  The 
Board finds that there is no evidence of any nonunion of the 
clavicle or scapula with loose movement, on which to base an 
increased scheduler evaluation under Diagnostic Code 5203.  
On the basis of these recent examination objective findings 
discussed above, and a review of the entire record, the Board 
finds that an increased scheduler evaluation is not warranted 
under Diagnostic Code 5203.

There also is no evidence of ankylosis of scapulohumeral 
articulation, to warrant an increased evaluation under 
Diagnostic Code 5200; or limitation of motion of the arm 
midway between the side and shoulder level to warrant an 
increase under Diagnostic Code 5201; or other impairment of 
the humerus to warrant an increase under Diagnostic Code 
5202.  Limitation of motion at shoulder level is not shown on 
recent evaluation, and the medical evidence fails to 
demonstrate ankylosis of the scapulohumeral articulation or 
impairment of the humerus. Thus, evaluation of the veteran's 
left shoulder disability under any of those diagnostic codes 
would not yield a disability evaluation greater than the 
currently assigned 10 percent evaluation.

In sum, the veteran's left (minor) shoulder disability is 
currently manifested by complaints of pain in the left 
shoulder.  The Board finds that that symptomatology 
reflecting limitation of motion and limitation of function 
due to pain on use warrants assignment of a 10 percent 
evaluation under the provisions of 38 C.F.R. Part 4,§§ 4.40 
and 4.45 (2001).  The Board finds that the current evaluation 
is appropriate under 38 C.F.R. Part 4, §§ 4.40, 4.45, 4.71a, 
Diagnostic Code 5203 (2001); and that an increased evaluation 
is not warranted for the veteran's left shoulder disability 
at any time during the appeal period.  

In reaching this determination, the Board has considered the 
doctrine of reasonable doubt, however, as the preponderance 
of the evidence is against that claim, the doctrine is not 
for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

Consideration of 38 C.F.R. § 3.321(b)

The Board has based its decision in this case upon the 
applicable provisions of the VA's Schedule for Rating 
Disabilities.  The veteran has submitted no evidence showing 
that his service-connected right zygomatic complex fracture 
or his service-connected left shoulder disability have 
markedly interfered with his employment status beyond that 
interference contemplated by the assigned evaluation, and 
there is also no indication that either disorder has 
necessitated frequent periods of hospitalization during the 
pendency of this appeal.  As noted he is presently employed 
by the Post Office.  As such, the Board is not required to 
remand this matter to the RO for the procedural actions 
outlined in 38 C.F.R. § 3.321(b)(1) (2000).  See Bagwell v. 
Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. 
App. 88, 94-95 (1996); Shipwash v. Brown, 8 Vet. App. 218, 
227 (1995).


ORDER

An initial evaluation for an open reduction internal 
fixation, right zygomatic complex fracture, postoperative 
status, beyond 10 percent is denied.  

An initial evaluation for a left shoulder disability, beyond 
10 percent is denied.  


		
	JAMES R. SIEGEL
	Acting Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 

